DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 06/30/2021.

Claim Status
Claims 41, 51, 79 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 06/30/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 41, 51, 79 are objected to because of the following reasons: it’s unclear what “K” stands for.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 41, 51, 79 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, US 2016/0036617 in view of Mallik, US 2016/0050004, Chen, US 2011/0111781, Bashar, US 2013/0301491 and Yi, US 2015/0016239.

For claim 41. Luo teaches: A method implemented in a transmitter node configured to communicate with a receiver node via a wireless radio channel, (Luo, fig 5, paragraph 88-99) the method comprising: 
determining whether the wireless radio channel between the transmitter node and the receiver node is idle during a first time resource, (Luo, fig 5, paragraph 88-99, perform CCA during subframe 535 to determine channel availability)
and if the wireless radio channel is idle during the first time resource: subsequently transmitting a first indicator and one or more first reference signals from the transmitter node in a second time resource, the first indicator for alerting the receiver node to a presence of the one or more first reference signals in the second time resource; (Luo, fig 5, paragraph 88-99, if CCA is successful, transmits 
and transmitting a second indicator and one or more second reference signals from the transmitter node in the second time resource, the second indicator for alerting the receiver node to a presence of the one or more second reference signals in the second time resource, wherein: the one or more second reference signals differs from the one or more first reference signals (Luo, fig 5, paragraph 88-99, if CCA is successful, transmits reference signals in subframe 520; reference signals are different from each other. Luo describes the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik below which teaches presence indicator for reference signal being transmitted in the same time resource as the reference signal)
and the second time resource occurs after the first time resource; (Luo, fig 5, paragraph 88-99, subframe 520 is after subframe 535)
Even though Luo teaches the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik 
Mallik from the same or similar fields of endeavor teaches: transmitting a first indicator… in a second time resource, the first indicator for alerting the receiver node to the presence of the one or more first reference signals in the second time resource; and transmitting a second indicator… in the second time resource, the second indicator for alerting the receiver node to the presence of the one or more second reference signals in the second time resource (Mallik, paragraph 52, “Because this reference signal subframe is transmitted in an aperiodic manner, the transmitting base station may provide notification of the presence of such aperiodic reference signals using a downlink control signal, such as through PDCCH… The notification may be sent in the same subframe as the aperiodic reference signal or may be transmitted in a prior subframe”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mallik into Luo, since Luo suggests a technique for communicating reference signals, and Mallik suggests the beneficial way of including presence indicators for such reference signals so that devices can know about the presence of such reference signals (Mallik, paragraph 52) in the analogous art of communication.
Luo and Mallik don’t teach: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission,
Chen from the same or similar fields of endeavor teaches: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission, (Chen, fig 3, paragraph 90-93, “the base station 102 may send 306 a reference signal configuration to the high-mobility wireless communication device 112a. For example, the base station 102 may generate and send 306 this reference signal configuration using a reference signal configuration signaling block/module 108. This may be done using layer-3 limited rank signaling, explicit layer-3 signaling and/or PDCCH 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Luo and Mallik, since Luo suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique indication, configuration of whether additional reference signals are being sent in 
Luo, Mallik and Chen don’t teach: responsive to a missing reference signal that was not transmitted in at least a number of K of time resources over a last time period.
Bashar from the same or similar fields of endeavor teaches: responsive to a missing reference signal that was not transmitted in at least a number of K of time resources over a last time period (Bashar, paragraph 62-69, “The transmission of the PSS and/or the SSS can be moved, instead of the CRS, from sub-frame #0 and sub-frame #5 to other sub-frame locations. For example, instead of transmitting in sub-frame #0 and sub-frame #5, the PSS and/or the SSS can be transmitted in sub-frame #1 and sub-frame #6 or sub-frame #2 and sub-frame #7 and similar other possible combinations.”; transmission of PSS and/or SSS in sub-frame #1 and sub-frame #6 are responsive to PSS and/or SSS not being transmitted in sub-frame #0 and sub-frame #5; fig 3A, paragraph 38-39 shows each sub-frame contain multiple time resources for transmitting PSS, SSS)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bashar into Luo, Mallik and Chen, since Chen suggests a technique for communicating reference signals, and Bashar suggests the beneficial way of moving the communication of such reference signals to different sub-frames to avoid collisions (Bashar, paragraph 62-69) in the analogous art of communication.
Luo, Mallik, Chen and Bashar don’t teach: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals.
Yi from the same or similar fields of endeavor teaches: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals. (Yi, fig 30 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yi into Luo, Mallik, Chen and Bashar, since Luo suggests a technique for communicating reference signals, and Yi suggests the beneficial way of including into such reference signals additional reference signals that has a higher density in a frequency domain than standard reference signals so that the deterioration of performance attributable to interference is prevented (Yi, paragraph 298-308) in the analogous art of communication.

For claim 51. Luo teaches: A transmitter node configured to communicate with a receiver node via a wireless radio channel (Luo, fig 11, paragraph 154-168, 237-239, node with various modules/circuits), the transmitter node comprising: 
an activity determination circuit configured to determine whether the wireless radio channel between the transmitter node and the receiver node is idle during a first time resource; (Luo, fig 5, paragraph 88-99, perform CCA during subframe 535 to determine channel availability)
a transmission circuit configured to, if the wireless radio channel is idle during the first time resource: subsequently transmit a first indicator and one or more first reference signals in a second time resource, the first indicator for alerting the receiver node to a presence of the one or more first reference signals in the second time resource, (Luo, fig 5, paragraph 88-99, if CCA is successful, transmits reference signals in subframe 520; Luo describes the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also 
wherein the second time resource occurs after the first time resource; (Luo, fig 5, paragraph 88-99, subframe 520 is after subframe 535)
and transmit a second indicator and one or more second reference signals from the transmitter node in the second time resource, the second indicator for alerting the receiver node to a presence of the one or more second reference signals in the second time resource, wherein: the one or more second reference signals differs from the one or more first reference signals; (Luo, fig 5, paragraph 88-99, if CCA is successful, transmits reference signals in subframe 520; reference signals are different from each other. Luo describes the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik below which teaches presence indicator for reference signal being transmitted in the same time resource as the reference signal)
Even though Luo teaches the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik below which teaches presence indicator for reference signal being transmitted in the same time resource as the reference signal
Mallik from the same or similar fields of endeavor teaches: transmit a first indicator… in a second time resource, the first indicator for alerting the receiver node to the presence of the one or more first reference signals in the second time resource; and transmit a second indicator… in the second 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mallik into Luo, since Luo suggests a technique for communicating reference signals, and Mallik suggests the beneficial way of including presence indicators for such reference signals so that devices can know about the presence of such reference signals (Mallik, paragraph 52) in the analogous art of communication.
Luo and Mallik don’t teach: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission,
Chen from the same or similar fields of endeavor teaches: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission, (Chen, fig 3, paragraph 90-93, “the base station 102 may send 306 a reference signal configuration to the high-mobility wireless communication device 112a. For example, the base station 102 may generate and send 306 this reference signal configuration using a reference signal configuration signaling block/module 108. This may be done using layer-3 limited rank signaling, explicit layer-3 signaling and/or PDCCH signaling, for instance. This reference signal configuration may indicate to the high-mobility wireless communication device 112a whether additional (besides any "baseline" specific reference signals) specific reference signals (e.g., UE-RS) are being used and their location (e.g., in time and frequency or according to Resource Element (RE), etc.)… In one configuration, the additional specific reference signals may be transmitted using REs that are not used or occupied by CRS or baseline specific reference signals. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Luo and Mallik, since Luo suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique indication, configuration of whether additional reference signals are being sent in addition to or instead of CRS and/or baseline reference signal so that the receiver can know whether additional reference signals are being used and their location (Chen, paragraph 90-93) in the analogous art of communication.
Luo, Mallik and Chen don’t teach: responsive to a missing reference signal that was not transmitted in at least a number of K of time resources over a last time period.
Bashar from the same or similar fields of endeavor teaches: responsive to a missing reference signal that was not transmitted in at least a number of K of time resources over a last time period (Bashar, paragraph 62-69, “The transmission of the PSS and/or the SSS can be moved, instead of the CRS, from sub-frame #0 and sub-frame #5 to other sub-frame locations. For example, instead of transmitting in sub-frame #0 and sub-frame #5, the PSS and/or the SSS can be transmitted in sub-frame #1 and sub-frame #6 or sub-frame #2 and sub-frame #7 and similar other possible combinations.”; transmission of PSS and/or SSS in sub-frame #1 and sub-frame #6 are responsive to PSS and/or SSS not being transmitted in sub-frame #0 and sub-frame #5; fig 3A, paragraph 38-39 shows each sub-frame contain multiple time resources for transmitting PSS, SSS)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bashar into Luo, Mallik and Chen, since Chen suggests a technique for communicating reference signals, and Bashar suggests the beneficial way of moving the communication of such reference signals to different sub-frames to avoid collisions (Bashar, paragraph 62-69) in the analogous art of communication.
Luo, Mallik, Chen and Bashar don’t teach: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals.
Yi from the same or similar fields of endeavor teaches: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals. (Yi, fig 30 shows that additional CRS 3040 has a higher density in a frequency domain then standard CRS 3020; see paragraph 298-308 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yi into Luo, Mallik, Chen and Bashar, since Luo suggests a technique for communicating reference signals, and Yi suggests the beneficial way of including into such reference signals additional reference signals that has a higher density in a frequency 

For claim 79. Luo teaches: A non-transitory computer readable medium whereupon stored a computer program product for controlling a transmitter node, the computer program product comprising software instructions which, when run on the transmitter node, (Luo, fig 11, paragraph 154-168, 237-239, computer-readable media storing software) cause the transmitter node to: 
determine whether a wireless radio channel between the transmitter node and a receiver node is idle during a first time resource; (Luo, fig 5, paragraph 88-99, perform CCA during subframe 535 to determine channel availability)
subsequently transmit an indicator from the transmitter node if the wireless radio channel is idle during the first time resource, the indicator for alerting the receiver node to a presence of one or more first reference signals in a second time resource, (Luo, fig 5, paragraph 88-99, if CCA is successful, transmits reference signals in subframe 520; Luo describes the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik below which teaches presence indicator for reference signal being transmitted in the same time resource as the reference signal)
wherein the second time resource occurs after the first time resource; (Luo, fig 5, paragraph 88-99, subframe 520 is after subframe 535)
and transmit a second indicator and one or more second reference signals from the transmitter node in the second time resource, the second indicator for alerting the receiver node to a presence of the one or more second reference signals in the second time resource, wherein: the one or more second 
Even though Luo teaches the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik below which teaches presence indicator for reference signal being transmitted in the same time resource as the reference signal
Mallik from the same or similar fields of endeavor teaches: transmit an indicator from the transmitter node, the indicator for alerting the receiver node to the presence of the one or more first reference signals in the second time resource; and transmit a second indicator… in the second time resource, the second indicator for alerting the receiver node to the presence of the one or more second reference signals in the second time resource (Mallik, paragraph 52, “Because this reference signal subframe is transmitted in an aperiodic manner, the transmitting base station may provide notification of the presence of such aperiodic reference signals using a downlink control signal, such as through PDCCH… The notification may be sent in the same subframe as the aperiodic reference signal or may be transmitted in a prior subframe”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mallik into Luo, since Luo suggests a technique for communicating reference signals, and Mallik suggests the beneficial way of including presence indicators for such reference signals so that devices can know about the presence of such reference signals (Mallik, paragraph 52) in the analogous art of communication.
Luo and Mallik don’t teach: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission,
Chen from the same or similar fields of endeavor teaches: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission, (Chen, fig 3, paragraph 90-93, “the base station 102 may send 306 a reference signal configuration to the high-mobility wireless communication device 112a. For example, the base station 102 may generate and send 306 this reference signal configuration using a reference signal configuration signaling block/module 108. This may be done using layer-3 limited rank signaling, explicit layer-3 signaling and/or PDCCH signaling, for instance. This reference signal configuration may indicate to the high-mobility wireless communication device 112a whether additional (besides any "baseline" specific reference signals) specific reference signals (e.g., UE-RS) are being used and their location (e.g., in time and frequency or according to Resource Element (RE), etc.)… In one configuration, the additional specific reference signals may be transmitted using REs that are not used or occupied by CRS or baseline specific reference signals. In another configuration, one or more of the additional specific reference signals may be transmitted using REs that were originally allocated for CRS. In one configuration, the additional specific reference signal(s) may be transmitted using one or more REs that were originally allocated for baseline specific reference signals”; more details about the reference signal configuration in paragraph 72-74, “In this case, a set of possible additional UE-RS configurations may be explicitly specified using explicit layer-3 signaling 230. For example, a two-bit indicator may be used as follows. 00 may indicate that there is no 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Luo and Mallik, since Luo suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique indication, configuration of whether additional reference signals are being sent in addition to or instead of CRS and/or baseline reference signal so that the receiver can know whether additional reference signals are being used and their location (Chen, paragraph 90-93) in the analogous art of communication.
Luo, Mallik and Chen don’t teach: responsive to a missing reference signal that was not transmitted in at least a number of K of time resources over a last time period.
Bashar from the same or similar fields of endeavor teaches: responsive to a missing reference signal that was not transmitted in at least a number of K of time resources over a last time period (Bashar, paragraph 62-69, “The transmission of the PSS and/or the SSS can be moved, instead of the CRS, from sub-frame #0 and sub-frame #5 to other sub-frame locations. For example, instead of transmitting in sub-frame #0 and sub-frame #5, the PSS and/or the SSS can be transmitted in sub-frame #1 and sub-frame #6 or sub-frame #2 and sub-frame #7 and similar other possible combinations.”; 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bashar into Luo, Mallik and Chen, since Chen suggests a technique for communicating reference signals, and Bashar suggests the beneficial way of moving the communication of such reference signals to different sub-frames to avoid collisions (Bashar, paragraph 62-69) in the analogous art of communication.
Luo, Mallik, Chen and Bashar don’t teach: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals.
Yi from the same or similar fields of endeavor teaches: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals. (Yi, fig 30 shows that additional CRS 3040 has a higher density in a frequency domain then standard CRS 3020; see paragraph 298-308 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yi into Luo, Mallik, Chen and Bashar, since Luo suggests a technique for communicating reference signals, and Yi suggests the beneficial way of including into such reference signals additional reference signals that has a higher density in a frequency domain than standard reference signals so that the deterioration of performance attributable to interference is prevented (Yi, paragraph 298-308) in the analogous art of communication.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KHOA HUYNH/Primary Examiner, Art Unit 2462